Citation Nr: 1125338	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  06-24 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.   Entitlement to a rating in excess of 10 percent for left knee anterior cruciate ligament deficiency, prior to May 28, 2009.    

2.  Entitlement to a current rating in excess of 20 percent for left knee anterior cruciate ligament deficiency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1999 to September 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that continued a 10 percent rating for the service-connected left knee disability.  A rating decision dated in February 2011 granted a 20 percent rating for this disability, effective May 28, 2009.  As this does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issues have been recharacterized as shown on the title page of this decision.  

In November 2010 the Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing in St. Petersburg, Florida.  The transcript of that hearing is in the claims file.

In January 2011 the Board remanded the matter for further development.  Unfortunately, remand for compliance with the Board's prior directive (Stegall v. West, 11 Vet. App. 268 (1998)), and for other action, is warranted.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.





REMAND

Before a decision by the Board can be reached, further procedural and evidentiary development is warranted.

In correspondence dated in August 2004, the Veteran averred that her disability had worsened, and requested an increased rating.  In October 2004, and again in November 2006, she was accorded a compensation and pension (C&P) examination.  Based on findings from these examinations the Veteran's request for an increased rating for her service-connected left anterior cruciate ligament (ACL) disability, rated under Diagnostic Code (DC) 5257, was denied.

In April 2009 the Veteran underwent surgery on her left knee.

In November 2010 the Veteran reported for a Travel Board hearing.  During the hearing she testified that her left knee disability had worsened since her 2006 C&P examination.  She stated that her knee was injured when it gave way on her in January 2009.  Hearing transcript, pages 5-7.  In support of her assertion, she submitted medical evidence, including hospital and diagnostic records, dated after the November 2006 examination.  These records include diagnoses of posttraumatic arthritis of the left knee, anterior cruciate ligament instability, and bucket-handle tear, left medial meniscus, with a locked meniscus fragment preventing motion.  

In January 2011 the Board remanded the matter for provision to the Veteran of a new C&P examination, to include x-rays of the left knee.  

In February 2011 the Veteran was accorded a C&P examination.  Examination found less than full flexion (120 degrees) of the left knee.  No x-rays were taken.  The examiner made reference to January 2009 x-rays which at that time showed possible minimal osteoarthritis of the left knee.  Diagnosis was degenerative joint disease left knee; near complete tear ACL on left; and status post left knee arthroscopic partial medial meniscectomy, ACL debridement, chondroplasty medial femoral condyle.  There was no discussion regarding the presence of arthritis, including the April 2007 private medical report that contained a diagnosis of posttraumatic arthritis of the left knee. 

In a rating decision dated in February 2011 the RO changed the Diagnostic Code to "5259-5257," and then increased the rating for the Veteran's service-connected left knee disability from 10 percent to 20 percent effective May 28, 2009, based on "pain and instability and symptomatic removal of cartilage" and "recurrent subluxation or lateral instability of the knee that [was] moderate."  

VA's Office of General Counsel has determined that a claimant may receive separate disability ratings for limitation of motion, under Code 5260, and for instability of the knee, under Code 5257, respectively, since these Codes pertain to different symptoms.  See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); and VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998).  VA's Office of General Counsel has also held that when a knee disability is already rated under Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis and limitation of motion severe enough to warrant a zero-percent rating under Codes 5260 or 5261, a separate rating is available under Codes 5003 or 5010.  VAOPGCPREC 23-97; VAOPGCPREC 9-98.  In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

Additionally, evaluation under Diagnostic Code 5259 requires consideration of sections 4.40 and 4.45 because removal of the semilunar cartilage may result in complications producing loss of motion.  VAOPGCPREC 9-98.  Therefore, pain producing loss of motion must be considered under Diagnostic Code 5259.  What must be considered is whether the disability in question contemplates §§ 4.40, 4.45, and 4.59 with respect to limitation of motion.  

The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel of the VA.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2010).  

Review of the record reveals that the claim must be adjudicated under all of the aforementioned provisions and diagnostic criteria, but it does not appear that this has been done in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (Holding that when the Board addresses in its decision a question that has not been addressed by the RO, it must consider whether the appellant has been given adequate notice to respond and, if not, whether he has been prejudiced by the Board's action).  Here, the Veteran was never provided with notice of the provisions of Diagnostic Code 5259; or of Diagnostic Codes 5003 and 5010.  See 38 C.F.R. § 19.29.  

In addition, contrary to the Board's 2011 remand directive, the February 2011 C&P examination did not include x-rays of the left knee.  On the other hand, the February 2011 examiner provided a diagnosis of degenerative joint disease (DJD) of the left knee, although reference was made to earlier x-rays which only showed possible minimal osteoarthritis.  There must be substantial compliance with the Board's January 2011 remand directive.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  In this case, the record is unclear whether or not the Veteran has arthritis associated with the service-connected disability.  As such, clarification is necessary.   See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (finding that if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination), overruled on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

On remand consideration must be given as to whether a separate rating for limitation of motion based on arthritis (5010-5003) is warranted; whether a separate rating for limitation of motion related to removal of the semilunar cartilage (5259) is warranted; and/or whether a separate rating for limitation of motion under Diagnostic Code 5260 and 5261 is warranted.  See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998); and VAOPGCPREC 9-2004 (September 17, 2004).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a clarifying opinion from the examiner who conducted the February 2011 VA examination (or another appropriate examiner) as to whether the Veteran has arthritis associated with her service-connected left knee disability.  If so, the examiner should also indicate the effects of arthritis and her other service-connected left knee disorders on the Veteran's functional ability, including range of motion.  The determination should be expressed in terms of the degree of additional loss of range of motion due to pain (including during flare-ups), weakened movement, excess fatigability or incoordination.  The examiner should point to objective signs of pain that were demonstrated, if any.  This determination should be portrayed in terms of the degree of additional range of motion loss.  If another examination is deemed necessary, one should be so scheduled.  

2.  Readjudicate the claim to consider whether a separate rating for limitation of motion related to removal of the semilunar cartilage (DC 5259) is warranted; whether a separate rating for limitation of motion based on arthritis (DC 5010-5003) is warranted; and whether a separate rating for limitation of motion under Diagnostic Code 5260 and 5261 is warranted.  See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998); and VAOPGCPREC 9-2004 (September 17, 2004).    

3.  If the benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case, in accordance with 38 C.F.R. § 19.31(b)(1),  which includes all pertinent diagnostic criteria to include Diagnostic Codes 5003, 5010, and 5259.  Provide the Veteran and her representative with appropriate time to respond with additional evidence and argument.  The case should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


